Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isakov et al. (U. S. Patent 6,124,787).
As for claim 1, Isakov et al. discloses a continuous gap measurement device (see Figs. 27A and 27B; col. 18, lines 54--66) comprising:
a circuit having a variable inductor (364)and a capacitor (366), the circuit having an inductance, the variable inductor having an indicator (coils); and
a gap (see the gap G between 396 and 398) comprising a gap measurement (G) and a gap length (length of the gap G along the horizontal direction), the gap measurement related to the inductance, the gap configured to receive at least a portion of the variable inductor (see a portion of the inductor 364 is disposed inside the gap as shown  in Fig. 27B), the inductance change in response to the gap measurement. 
Still referring to claim 1, Isakov et al. does not specifically disclose wherein the variable inductor (364) moves along the gap length and causing the inductance to change in response to the gap measurement.

As for claims 10-11, Isakov et al. discloses (see Figs. 27A and 27B; col. 18, lines 54--66) a method of measuring a gap (see the gap G between 396 and 398), the method comprising the steps of: inserting at least a portion of a variable inductor (364) into a gap(see the gap G between 396 and 398), the variable inductor(364) having an indicator(coils), the variable inductor (364)connected to a capacitor (366) forming an electric circuit having an inductance, the gap having a gap measurement (G) and a gap length(length of the gap G along the horizontal direction), the gap measurement related to the inductance. 
Still referring to claims 10 and 11, Isakov et al. does not specifically disclose moving the variable inductor (364) along the gap length and causing the inductance to change in response to the gap measurement; and receiving the inductance in a data processing unit whereby the data processing unit produces the gap measurement; and repeating the moving and receiving steps a number of times. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isakov et al. to move the gap measurement device to different places a number of times, so as to measure the different gaps at any desired locations. In addition, the person of ordinary skill in the art would also find it obvious to use conventional processing unit for further processing and calculating the different gap measurements from the received inductance changes at various locations as desired.
As for claims 4 and 13, Isakov et al. discloses the continuous gap measurement device wherein the gap (G) further comprises at least one surface (the surface along 396 as shown in Fig. 27A).


As for claims 6 and 14, Isakov et al. discloses the continuous gap measurement device and method as discussed above. 
Isakov et al. does not specifically disclose wherein the gap is comprised of at least two nuclear fuel plates, each nuclear fuel plate separated by a gap measurement.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isakov et al. to use the continuous gap measurement device to accurately and noninvasively measure the gap between two nuclear fuel plates, or gap at any other desired locations. 
As for claims 7 and 16, Isakov et al. discloses the continuous gap measurement device of claim 1 wherein the gap measurement is less than approximately 10 mm (see col. 18, line 66).

As for claims 8 and 17, Isakov et al. discloses the continuous gap measurement device of claim 1 wherein the gap length (length of the gap G along the horizontal direction)is less than approximately 0.5 m.
As for claim 9, Isakov et al. discloses the continuous gap measurement device of claim 1 as discussed above. Isakov et al. does not specifically disclose a data processing unit configured to receive the inductance of the circuit and produce the gap measurement. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isakov et al., to use a conventional processing unit for further processing and calculating the different gap measurements from the received inductance changes at various locations. 
As for claim 18, it is the system claim corresponding to the rejected claim, claim 10. It is rejected for the same reason as stated above for the rejection of claim 10. 

Isakov et al. does not specifically disclose wherein more than one continuous gap measurement device are used and more than one data processing units are used.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Isakov et al., to use more than one continuous gap measurement device and more than one data processing units, for the purpose of reducing measurement time by simultaneously measuring different gaps at different locations.  
Claim Objections
4.	Claims 2, 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
 claims 2 and 15 are allowable because none of the prior art discloses or fairly suggests a continuous gap measurement device or method wherein the indicator comprises a tube  coupled to a bulb containing a ferrofluid, the bulb configured to adjust in size in response to the gap measurement, the bulb’s adjustment in size causing the ferrofluid to move within the tube whereby the inductance of the circuit changes in correlation with the gap measurement.
claim 3 is allowable because none of the prior art discloses or fairly suggests a continuous gap measurement device wherein the indicator comprises a spring, the spring configured to adjust in size in response to the gap measurement, the spring’s adjustment in size causes the inductance of the circuit to change in correlation with the gap measurement.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867